HARRIS, J.
I concur in all that Mr. Justice Bennett says concerning the incompetency of (1) the statement of Mary Schneider referred to in the second *551assignment of error; (2) the statement made by Mary Schneider to the plaintiff before marriage to the effect that her father and mother wanted her “to quit” the plaintiff; (3) the judgment-roll in the action of replevin and the judgment-roll in the action which was brought on the promissory note. I agree also with the conclusion that the judgment should be reversed and the cause remanded for a new trial. I acquiesce, too, in the announcement that a verdict cannot be permitted to stand if the evidence offered in support of it does no more than to raise a suspicion. I am unable, however, to assent to the view that the competent evidence appearing in the record is insufficient to raise more than a suspicion or conjecture.
If the opinions of Mr. Justice Bean and Mr. Justice Bennett are taken together it will be found that substantially all the important evidence appearing in the record is found in one or both of those opinions. If we first eliminate the incompetent evidence specified in assignments of error 2, 3, 4 and 5 and again read the two opinions, stripped of such incompetent evidence, there will yet remain, as the writer views it, sufficient evidence to entitle the plaintiff to go to the jury and enough evidence to sustain and support a verdict for the plaintiff. In other words, I think that the competent evidence, when considered as a whole, is sufficient, if the jury believes it, to raise more than a suspicion and that its combined strength is enough to sustain and support a verdict for the plaintiff, and consequently is enough to entitle the plaintiff to have his cause submitted to a jury. The competent evidence must be considered in its entirety. If the contention of the plaintiff is rested upon any one of the several circumstances relied upon by him and without regard *552to the remaining circumstances then there would be room to argue that he wan not entitled to go to the jury; but the cause of the plaintiff is not to be judged by any single circumstance segregated and isolated from all else in the record. The case presented by the plaintiff must be measured by all the circumstances viewed as a combined whole. The judgment should be reversed and the cause'remanded for a new trial.
Reversed and Remanded. Rehearing Denied.
Benson and J ohns, JJ., concur.